HARALSON, J.
When the claimant appealed to the city court from the judgment rendered in the justice of the peace court, this appeal had the effect to annul that judgment, and to transfer the cause, between the plaintiff and himself, from the justice’s court into the city court. On the trial of the right of property the claimant’s light to it as set up must always be tried first, before a judgment can properly be rendered against the defendant.—3 Brick. Dig., 591, § 42; Abraham v. Nicrosi, 87 Ala. 173.
A claim suit is not an independent suit,, in the sense that it may, in the first instance, be inaugurated as such; but it is, under the statute, consequential or collateral to the main suit against the defendant in attachment.—Jackson v. Bain, 74 Ala. 328; Cofer v. Reinschmidt, 121 Ala. 252. Yet as between the immediate parties to it, — the plaintiff and the claimant, — it is distinct and independent- of the main suit between the plaintiff and the defendant in attachment, with distinct and independent issues.—Gray v. Raiborn, 53 Ala. 40.
When the claim interposed was tried before the justice, on appeal to a jury, a verdict was found for. the claimant. No formal judgment appears in the tran-sciipt of a judgment by a justice on this finding; but the plaintiff appealed, and in the appeal bond it is recited that a judgment had been rendered for the claimant. In the city court, an issue was made up under the statute, between the plaintiff and the claimant, *398and on the trial, a verdict was rendered in favor of plainliIf and the jury aisseysed tito value of tin; property levied on. A proper judgment followed, Condemning the property levied on to tin; satisfaction of such judgment as might thereafter be rendered in favor of the plaintiff' against the defendant.—Tobias v. Triest, 103 Ala. 665. This was as far as the city court could go. It had no jurisdiction of the defendant in the main suit. The case of the plaintiff' against the defendant’in 'attachment, was not, by the appeal to the city court, carried into that court, but remained in tin justice’s court, to await the determination of the claim suit in the city court, and whether or not the plaintiff, — the claimant having boon cast by tin; judgment of the city court, — was entitled to judgment in the main case against defendant, was a matter for the adjudication in the justice’s court, in tin first instance. The case of Cofer v. Reinschmidt, supra, is not in conflict with what we here announce. That 'case is distinguishable from this, in the fact, that there, the main case and the claim suit were tried together, — a very anomalous procedure, — 'and a joint judgment was rendered against, the claimant and the defendant, and it was held that an appeal by the claimant from that judgment carried the case into the circuit court, to be tried do nk)vo, 'just as an appeal in each case would have done.
The plaintiff, — after the determination of the claim suit adversely to claimant, — moved the city court for a judgment against the defendant. The defendant, in answer to this motion, appeared specially by his 'attorney, for the purpose'solely of making protest against the court’s granting the motion, on the ground that the case against him was still pending in the justice’s court, and that the city court had no jurisdiction of the case or of the defendant, to render judgment therein against him. The court on the hearing of said motion of plaintiff for a judgment against defendant, disallowed the same.
On what ground the court disallowed this motion for such judgment we are not informed. However, on the same day of the overruling of said motion; the defendant appeared specially, for the purpose of filing a *399pk\i in almtemont in the cam1 in wlrihli he set up tlx' want of jnnisdi'ction in the court to hear and determine the 'Cause, on the same grounds, as Aven» set out in his ansAA'er to plaintiff’s motion for a judgment against him, which plea the court struck out on motion of plaintiff, and proceeded, thereafter to- render judgment against defendant by defaiiit.
For none of the reasons assigned for striking out said plea, should if lum1 been stricken. If the facts there set up AA’ere true, and flaw are not denied 1 bul fully shoAA'n, the court was without jurisdiction of the suit against defendant, or of defendant, to render judgment against him.
Reversed and remanded.